UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-60570
                          Summary Calendar



                         WILLIE WASHINGTON,

                                                Plaintiff-Appellant,


                               VERSUS


                BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                 Defendant-Appellee.




            Appeal from the United States District Court
              For the Southern District of Mississippi
                          (3:00-CV-14-WS)
                         December 21, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Willie Washington (hereinafter plaintiff) sued his employer,

BellSouth   Telecommunications,   Inc.   (hereinafter   defendant)   in

federal district court alleging that defendant wrongfully denied

him a promotion because of his race.     Defendant answered and moved

for summary judgment on the grounds that plaintiff did not receive


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a promotion on the occasions in which he thinks he should have

because plaintiff had not properly registered his name in the

electronic system used by defendant to notify its employees of job

openings.   Once plaintiff registered his name in this system, he

did receive a promotion prior to filing this lawsuit. The district

court granted summary judgment for defendant and plaintiff appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its Memorandum Opinion and Order dated

June 12, 2001, we affirm the Final Judgment of the district court

of even date therewith which dismissed all of plaintiff’s claims

with prejudice.

                  AFFIRMED.




                                2